UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8272


DAVID M. KISSI,

                  Plaintiff - Appellant,

          v.

PAUL CLEMENT, U.S. Solicitor General; PETER J. MESSITTE;
MRS. MESSITTE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-02447-RWT)


Submitted:   January 15, 2009                Decided:   January 26, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David   M.    Kissi    appeals   the   district     court’s   order

dismissing his complaint for failure to comply with Fed. R. Civ.

P. 8(a)(2) and 8(d)(1).       We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.        Kissi v. Clement, No. 8:08-cv-02447-RWT

(D. Md. Sept. 25, 2008).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the     court   and     argument   would    not   aid   the

decisional process.

                                                                       AFFIRMED




                                       2